Citation Nr: 1821198	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother
ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated in March 2013.  The attorney provided notice to the Veteran of the withdrawal of representation, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew in March 2013, the Veteran has appointed Disabled American Veterans as representative.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The issues of entitlement to service connection for bilateral pes planus and for a low back disorder and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied service connection for bilateral pes planus; as the Veteran did not perfect an appeal following the issuance of the April 2005 statement of the case (SOC), the May 2004 rating decision became final.
	
2.  The evidence received since the May 2004 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for bilateral pes planus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral pes planus.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in July 2012 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence VA was responsible for obtaining and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why bilateral pes planus was previously denied. 

II.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c). 

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral pes planus.  The claim of entitlement to service connection for bilateral pes planus was originally denied in a May 2004 rating decision.  The RO denied the Veteran's claim because the evidence showed that bilateral pes planus existed prior to service and there was no objective evidence of worsening during service.  The Veteran was provided with notification of the May 2004 rating decision and of his procedural and appellate rights.  The Veteran submitted a timely notice of disagreement with the May 2004 rating decision and the RO issued a SOC which continued its previous denial of the Veteran's claim.  The Veteran did not perfect an appeal by the timely submission of a substantive appeal and the May 2004 rating decision which denied service connection for bilateral pes planus became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

Subsequent to the May 2004 rating decision, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show a possibility that his bilateral pes planus as related to or aggravated by his military service.  Specifically, service treatment records, private and VA treatment records indicate the Veteran's treatment for bilateral pes planus in service and post service.  Additionally, testimony rendered by the Veteran and his brother at the April 2017 Board hearing assert the Veteran had no problems with his feet prior to military service and that the problems with his feet actually began during active duty.  The Veteran and his brother are competent to report on this symptomology and it is presumed true for purposes of determining if new and material evidence has been received.  Accordingly, this evidence is sufficient to reopen the previously-denied claim of entitlement to service connection for bilateral pes planus.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral pes planus is reopened.  The appeal is granted to that extent only.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

The Veteran has identified outstanding treatment records.  A remand is required to attempt to obtain Social Security Administration records and additional treatment records from the Federal prison in Ashland.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  

Here, the record contains correspondence dated December 08, 2003 indicating the Veteran has applied for social security benefits.  However, the record does not contain any records from SSA.  Because it appears that the Veteran has applied and may be receiving disability benefits from the SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claims.  Additionally, at the April 2017 Board hearing, the Veteran indicated that he received medical treatment at the Ashland Federal prison for his claimed disabilities.  Attempts should be made on remand to obtain all outstanding records.

Service Connection Claims

In addition, the Veteran has not been afforded VA examinations with respect to the claimed bilateral pes planus and low back disorder.  Here, the record reflects service treatment (STR) and post service treatment records that note the Veteran's complaints and treatment for his bilateral pes planus and a low back condition.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has alleged that his pes planus began during active duty or was aggravated by active duty.  

The Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran an examination. McLendon, 20 Vet. App. at 83.

Initial Compensable Rating Claim

The record reflects that the Veteran last underwent a VA examination for his bilateral hearing loss in September 2012 and April 2014.  At the April 2017 Board hearing, the undersigned VLJ asked the Veteran as of that date did the Veteran think his bilateral hearing loss has gotten worse.  The Veteran answered in the affirmative.  

As the Veteran indicates that his symptoms have worsened since his last exam and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Thus, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  Also, attempts should be made to obtain medical treatment records from the Federal Prison in Ashland.  Request that the Veteran complete the proper releases to obtain the evidence.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

Service Connection Claims

2.  Schedule the Veteran for VA examination(s) to determine the nature, extent, and etiology of the Veteran's bilateral pes planus and any low back disorder present during the appeal period.  The electronic claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that the Veteran's bilateral pes planus and/or any low back condition found to be present during the appeal period had its onset or is otherwise etiologically related to service.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that the Veteran's bilateral pes planus and/or any low back condition found to be present during the appeal period was aggravated by the Veteran's active duty service.  "Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The Veteran's assertions that he has suffered from both bilateral pes planus and low back pain during and since service should be taken into account when rendering an opinion.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Schedule the Veteran for a VA audiological examination in order to ascertain the current severity of his service-connected bilateral hearing loss.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be afforded the applicable time period in which to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


